Exhibit 10.4
AMENDMENT NO. 5
TO
AMERICA WEST CO-BRANDED CARD AGREEMENT
THIS AMENDMENT NO. 5 TO AMERICA WEST CO-BRANDED CARD AGREEMENT (“Amendment
No. 5”) is dated August 28, 2008 (“Effective Date”), by and between US AIRWAYS
GROUP, INC., a Delaware corporation (“US Airways Group”), and BARCLAYS BANK
DELAWARE formerly known as JUNIPER BANK (“Juniper Bank”).
RECITALS
WHEREAS, America West Airlines, Inc. (“America West”) and Juniper Bank are
parties to that certain America West Co-Branded Card Agreement, dated
January 25, 2005 (the “Original Agreement”);
WHEREAS, US Airways Group merged with America West’s parent company, America
West Holdings Corporation, and America West assigned its rights and obligations
under the Original Agreement to US Airways Group pursuant to that certain
Assignment and First Amendment to America West Co-Branded Card Agreement, dated
August 8, 2005 (the “First Amendment”), as amended by that certain Amendment
No. 2 to America West Co-Branded Card Agreement, dated September 26, 2005 (the
“Second Amendment”), as amended by that certain Amendment No. 3 to America West
Co-Branded Card Agreement, dated December 29, 2006 (the “Third Amendment”) and
as amended by that certain Amendment No. 4 to America West Co-Branded Card
Agreement, dated December 5, 2007, (the “Fourth Amendment” and together with the
First Amendment, Second Amendment, Third Amendment and the Original Agreement,
the “Agreement”);
WHEREAS, on May 25, 2006, Juniper Bank changed its name to Barclays Bank
Delaware;
WHEREAS, Juniper Bank and ** entered into an Agreement dated as of the Effective
Date, whereby Juniper Bank will **;
WHEREAS, in consideration of entering into **, US Airways Group and Juniper Bank
agreed to amend and modify certain terms of the Agreement to incorporate the
terms of the provisions of **; and
WHEREAS, US Airways Group and Juniper Bank now desire to amend and modify the
Agreement to incorporate such terms of **.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
1. Definitions. All capitalized terms used herein, but not otherwise defined
herein, shall have the meanings given to such terms in the Agreement.
** Confidential Treatment Requested.

 

 



--------------------------------------------------------------------------------



 



2. Amendment.

  a.  
The definition of “Dual Branding Period” in Section 1 of the Agreement is
deleted in its entirety and replaced with the following:

““Dual Branding Period” means the period during which Juniper Bank and Bank of
America shall each have the right to market co-branded credit cards bearing the
Marks of US Airways Group. Said period shall begin on the Commencement Date and
end on December 31, 2008 when Juniper Bank becomes the exclusive issuer of the
co-branded credit cards bearing the Marks of US Airways Group. **.”

  b.  
The definition “Total Managed Expense” in Section 1 of the Agreement is deleted
in its entirety and replaced with the following:

““Total Managed Expense” means actual cost of funds, net credit and fraud
losses, **, acquisition costs including, Purchased Credit Card Relationships
amortization expense, **, New Account Fee and ** Fee, Base Miles, Adjustment
Miles, Bonus Miles, Renewed Account Fee expense, the Merger Bonus Payment,
Annual Bonus Payment, **.”

  c.  
Section 2.2.2 of the Agreement is deleted in its entirety and replaced with the
following:

“Net New Purchase Transactions. For purposes of this Agreement, “Net New
Purchase Transactions” means the aggregate amount of purchases of goods and
services posted to Accounts less all credits to Accounts for returned
merchandise, or disputed billing items. In no event shall Net New Purchases
include (i) purchases or balance transfers that are posted to an Account that
has been reported lost or stolen (unless such purchases or balance transfers
represent bona fide purchases or a Qualifying Balance Transfers posted to a lost
or stolen Account, on which fees have not yet been paid by Juniper Bank);
(ii) balance transfers cash advance transactions and/or cash advance transaction
fees; and (iii) annual fees, finance charges, and any other bank fee or charge
posted to the Account (such fees include, but are not limited to, late fees,
return check fees, over-limit fees, credit insurance premiums, collection costs
and administrative fees). The amount so spent shall be rounded to the nearest
dollar ($.50 will be rounded up) for purposes of determining the ** Fee and the
Base Miles to be credited to the FF Participant’s Account.”

  d.  
Section 4.2.2 of the Agreement is deleted in its entirety and replaced with the
following:

“4.2.2. Fees. During the Term of this Agreement, Juniper Bank shall pay a ** Fee
to US Airways Group equal to ** for each Base, Bonus or Adjustment Mile awarded
by Juniper Bank to an Account and accounts from **. In addition to the ** Fee,
Juniper Bank shall pay a fee for the use of the US Airways Marks, marketing
channels, administrative support and brand equity (“** Fee”) as follows:
** Confidential Treatment Requested.

 

2



--------------------------------------------------------------------------------



 



(a) From the Effective Date up to and including **:

  •  
For each ** of Net New Purchase Transactions on Cards bearing US Airways Marks
in which Cardholders earn ** Mile per **, a fee of **;

  •  
For every ** of Net New Purchase Transactions on Cards bearing US Airways Marks
in which Cardholders earn ** Mile per **, a fee of **; and

  •  
For each Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US
Airways Marks, a fee of **.

(b) As of ** and thereafter:

  •  
For each ** of Net New Purchase Transactions on Cards bearing US Airways Marks
in which Cardholders earn ** Mile per **, a fee of **;

  •  
For every ** of Net New Purchase Transactions on Cards bearing US Airways Marks
in which Cardholders earn ** Mile per **, a fee of **; and

  •  
For each Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US
Airways Marks, a fee of **.

Notwithstanding the foregoing, to the extent that Juniper Bank awards Bonus
Miles as incentives for ** cardholders to use the new Juniper Bank issued
MasterCard, Juniper Bank shall pay a ** Fee to US Airways Group equal to ** in
addition to the ** Fee for each such Bonus Mile awarded to such ** cardholders.
In addition, US Airways Group will award Base and Bonus Miles as follows:
(i) US Airways Group shall award Base Miles as set forth in Exhibit A and
Exhibit B attached hereto.
(ii) US Airways Group will from time to time award Bonus Miles to Accounts.
Bonus Miles will be awarded as agreed from time to time by the parties for, by
way of example only and not limitation, rewards to Customers when they open
Accounts, rewards to Affinity Cardholders for engaging in certain categories of
transactions as the parties may agree, including, but not limited to, the use of
an Account to purchase US Airways Group tickets. Bonus Miles shall be in
addition to Base Miles awarded per Net New Purchase Transactions.”

  e.  
Section 4.8 of the Agreement is deleted in its entirety and replaced with the
following:

“4.8 **.”
** Confidential Treatment Requested.

 

3



--------------------------------------------------------------------------------



 



  f.  
The first sentence of the second paragraph of Section 4.6(ii) of the Agreement
is deleted in its entirety and replaced with the following:

“In the event Juniper Bank terminates this Agreement pursuant to this Section
4.6, US Airways will promptly repay an amount equal to **.”

  g.  
Section 9.2 of the Agreement is deleted in its entirety and replaced with the
following:

“9.2 Exceptions. Notwithstanding the provisions set forth in Section 9.1 above,
US Airways may **.”

  h.  
Section 18(vii) of the Agreement is deleted in its entirety and replaced with
the following:

“(vii) **.”

  i.  
The Agreement is amended by adding the following new sub-Sections (ix) (x) and
(xi) at the end of Section 18:

“(ix) On or before the Effective Date, US Airways Group has granted **.
(x) As of **, US Airways Group will no longer be required to ** with respect to
account acquisition marketing.
(xi) As of the Effective Date, US Airways Group shall exclude from all lists it
provides in connection with marketing or soliciting credit cards any contact
information (e.g., name, street address or e-mail address) concerning a US
Airways Group FF Participant that is a cardholder of an account in the **.

  j.  
The Agreement is amended by adding the following new Sections 27, 28, 29, and 30
at the end of the Agreement:

“27. SERVICING ACKNOWLEDGEMENT.
US Airways Group acknowledges that mechanics of executing ** will require ** to
service ** for a commercially reasonable time until** and consents to such
servicing by **.
28. PAYMENT ACKNOWLEDGEMENT
US Airways Group acknowledges that during the ** Juniper Bank will be relying on
reports from ** to calculate payments due to US Airways Group under the
Agreement and reliance on such reports. During the ** for payments due on the
accounts in ** the ** calendar day time frame for payment set forth in each of
the foregoing sections shall be extended to no later than ** calendar days. In
the event Juniper Bank does not receive the required reports from ** by the **
calendar day, it will advise US Airways Group and US Airways Group shall provide
an estimated
** Confidential Treatment Requested.

 

4



--------------------------------------------------------------------------------



 



report of miles awarded to ** in the particular month. Juniper Bank shall make
payment to US Airways for ** based on said report by the later of the **
calendar day or five business days after receipt of the report from US Airways
Group. Upon receipt of the report from **, Juniper Bank will determine the
amount of the payment due based on said report and apply any over or under
payment in the next month. Moreover, US Airways Group acknowledges that payments
made during the ** will be made based on limited reporting from **. Upon **,
Juniper Bank shall conduct an audit of Fees earned during the ** on such
accounts and make an adjustment (either upward or downward) to Fees paid in the
month following completion of the audit. It is expressly noted that nothing
herein shall be deemed to change the time for payment to be made for Fees earned
on the Accounts on Juniper Bank’s processing system.”
29. **
The parties acknowledge that, with respect to the **, Juniper Bank intends to
make commercially reasonable efforts to **. In the event that Juniper Bank
elects not to **, the parties agree that Juniper Bank may either **. If Juniper
Bank elects option (i) above, it shall **. For the avoidance of doubt, the
parties agree that **.
30. **
Juniper Bank will implement an auto-enrollment program with ** to continue the
enrollment of ** accounts and any other acquired accounts ** sponsored by US
Airways, Inc. Juniper Bank will use commercially reasonable efforts to extend
the ** to Accounts acquired **.
3. Effectiveness. This Amendment No. 5 shall be effective on the Effective Date.
In the event that ** does not take place, this Amendment No. 5 shall have no
force and effect and shall be null and void for all purposes with the Agreement
reverting back to the previous status quo, effective as of and from the
Effective Date without any further action by either party.
4. Effect. Except as set forth in this Amendment No. 5, the Agreement shall
remain in full force and effect and each of US Airways Group and Juniper Bank
hereby restates and affirms all of the terms and provisions of the Agreement. If
any conflict exists between the terms and provisions of the Agreement and this
Amendment No. 5, the terms and provisions of this Amendment No. 5 will govern
and control.
5. Entire Agreement. The Agreement, as amended by this Amendment No. 5,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto.
6. Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart signature page by facsimile shall be effective as a
manually executed signature page.
[Remainder of page intentionally left blank; signature page follows]
** Confidential Treatment Requested.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Juniper Bank and US Airways Group have executed and
delivered this Amendment No. 5 as of the date first written above.

              US AIRWAYS GROUP, INC.   BARCLAYS BANK DELAWARE         Formerly
known as
JUNIPER BANK              
/s/ J. Scott Kirby
  /s/ Lloyd Wirshba      
By:
  J. Scott Kirby   By:   Lloyd Wirshba
Title:
  President   Title:   Chief Executive Officer

 

 